Citation Nr: 0023432	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  98-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bipolar disorder as 
secondary to post traumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD prior to April 8, 1996.

3.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling from April 8, 1996.  

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine prior to April 
8, 1996.  

5.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling from April 8, 1996.  

6.  Entitlement to an increased rating for acne vulgaris, 
currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for bilateral tinea 
unguium and tinea pedis, currently evaluated as 10 percent 
disabling.  

8.  Entitlement to an effective date earlier than April 8, 
1996, for the award of a total rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969, from May 1992 to September 1992, and from October 1992 
to March 1994.  His DD 214 shows that he was awarded numerous 
citations, including the Purple Heart and the Combat Action 
Ribbon.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from August 1994, May 1995 and April 1997 
rating decisions of the Lincoln, Nebraska, Department of 
Veterans Affairs (VA) Regional Office (RO).  The August 1994 
rating decision established service connection for 
degenerative disc disease of the lumbar spine and awarded a 
20 percent rating, effective March 16, 1994.  The May 1995 
rating decision established service connection for PTSD and 
awarded a 30 percent rating, effective March 16, 1994.  The 
April 1997 rating decision denied entitlement to service 
connection for bipolar disorder on a secondary basis and 
denied entitlement to increased ratings for acne vulgaris, 
and bilateral tinea unguium and tinea pedis.  In June 1998, 
the RO increased the ratings for degenerative disc disease of 
the lumbar spine and PTSD to 40 percent and 50 percent, 
respectively; both awards were effective from April 8, 1996.  

The Board notes that the veteran's appeal originally included 
the issue of entitlement to a TDIU.  However, the June 1998 
decision also granted a TDIU, effective from April 8, 1996.  
As discussed in the Remand following the Order section of 
this decision, a timely notice of disagreement has been 
received with regard to the effective date of the award of a 
TDIU.  

A review of the record reveals that the following issues have 
been raised by the veteran and/or his representative:  (1) 
entitlement to a permanent total rating pursuant to 38 C.F.R. 
§ 3.340(b); (2) entitlement to special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(s); and (3) entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  See VA Form 9 and representative's 
statement, both dated in June 1998.  As these issues have not 
been addressed by the RO, they are referred there for 
appropriate action.  

In September 1998, the RO certified the veteran's appeal to 
the Board.  The veteran, through his representative, sent a 
report of a psychiatric evaluation in June 2000 directly to 
the Board which was received in July 2000.  Neither the 
veteran nor his representative waived RO consideration of the 
additional evidence pursuant to 38 C.F.R. § 20.1304 (1999).  
The Board determines that the June 2000 medical report is 
pertinent to the merits disposition of the issues of 
entitlement to service connection for bipolar disorder as 
secondary to PTSD, and entitlement to an increased rating for 
PTSD from April 8, 1996.  As the records are not pertinent to 
the other issues certified for appeal they are not subject to 
RO consideration under the provisions of 38 C.F.R. § 20.1304 
(1999) prior to adjudication of these issues by the Board.  
The issues of entitlement to service connection for bipolar 
disorder as secondary to PTSD, and entitlement to an 
increased rating for PTSD from April 8, 1996 will be 
addressed in the Remand following the Order section of this 
decision.



FINDINGS OF FACT

1. The claim for service connection for bipolar disorder is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

2. The veteran's service-connected PTSD prior to April 8, 
1996 was manifested by occasional nightmares, feelings of 
frustration, anxiety, irritability, and depression not 
productive of considerable social and industrial 
impairment.  

3. The veteran's service-connected degenerative disc disease 
of the lumbar spine prior to April 8, 1996 was manifested 
by degenerative changes, tenderness in the paraspinous 
muscles, and paraspinous spasm, productive of no more than 
moderate intervertebral disc syndrome.  

4. The veteran's service-connected degenerative disc disease 
of the lumbar spine from April 8, 1996 is manifested by 
radiating pain, including on use, productive of severe 
limitation of motion and no more than severe 
intervertebral disc syndrome. 

5. The veteran's service-connected acne vulgaris is 
manifested by acne lesion scars, active pustules, papules 
and comedos of the chest, neck and face, not productive of 
marked disfigurement.

6. The veteran's bilateral tinea unguium and tinea pedis are 
manifested by a surgically absent right great toenail, 
yellow, scaly and thickened nails on the toes of the left 
and right feet, and intertriginous scaling and fissures 
between the toes of both feet, with complaint of itching 
of the feet, productive of marked disfigurement.

7. The appeal does not involve a question of medial 
complexity or controversy.  



CONCLUSIONS OF LAW

1.  The claim for service connection for bipolar disorder is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 30 percent for 
PTSD prior to April 8, 1996 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  

3.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine prior to April 
8, 1996 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (1995).

4.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine from April 8, 
1996 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (1999).

5.  The criteria for a rating in excess of 10 percent for 
acne vulgaris have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 
(1999).

6.  The criteria for a 30 percent rating for bilateral tinea 
unguium and tinea pedis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7806, 7813 (1999).

7.  An independent medial expert's opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bipolar Disorder

In Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 C.F.R. § 5107(a), VA has a duty 
to assist only those claimants who have established well-
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) (formerly 
known as the United States Court of Veterans Appeal) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet.App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 C.F.R. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.  

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet.App. 498 (1995). Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).


In this case, the Board notes that the record contains a June 
1996 statement from Dr. D.P., a private psychiatrist, wherein 
he states that he saw the veteran for a psychiatric 
consultation and that he believes the veteran has a moderate 
bipolar disorder that emerged while he was in the service.  
The Board finds that the psychiatrist's statement satisfies 
the three requirements for establishing a well-grounded 
claim.  Accordingly, the Board finds that the veteran's claim 
for service connection for bipolar disorder is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  

II.  Evaluation in excess of 30 percent for PTSD prior to 
April 8, 1996

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Factual Background

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  A rating decision in May 1995 granted service 
connection for PTSD and assigned a disability evaluation of 
30 percent, effective March 16, 1994.  The veteran appealed 
the initial assignment of the 30 percent rating for PTSD.  As 
noted above, the RO, in June 1998, increased the schedular 
rating for PTSD to 50 percent, effective from April 8, 1996.  
Thus, the issue before the Board on appeal includes whether 
the veteran is entitled to a rating greater than 30 percent 
for PTSD before April 8, 1996.

The veteran's service records show that he received a Combat 
Action Ribbon and Purple Heart for his service with the 
Marine Corps during the Vietnam War.  VA medical records 
reflect that the veteran has been involved in the PTSD clinic 
since April 1994.  At that time, he reported increased 
symptoms of PTSD including 

isolation, irritability, sweaty palms, sleep disturbance and 
flashbacks.  The veteran also had symptoms of depression 
including mood swings, depressed mood, increased anxiety and 
feelings of low self esteem.  

On VA examination in October 1994, it was noted that the 
veteran had been in the PTSD program since April 1994.  He 
indicated that he was on Zoloft and found the counseling very 
helpful.  He stated that he was better now and had an 
understanding of some of his symptoms.  He related having one 
distinct flashback, involving a charred body.  He denied 
Vietnam-related nightmares.  He did not describe recurrent 
and intrusive recollections.  He did have some flashbacks.  
Mental status examination showed that associations were 
intact and that he had no trouble maintaining topic.  Rate of 
speech was unremarkable.  He presented as mildly depressed.  
Mental content revealed no evidence of major disorder.  
Memory was good.  He had some insight in things and was able 
to recognize characteristics of his emotional responses.  
Judgment appeared intact.  The diagnosis was PTSD, mild to 
moderate.  The examiner noted that the veteran appeared 
capable of maintaining employment, particularly as he is 
improving. 

Also included in the claims file are records from the Social 
Security Administration showing that in June 1995, the 
veteran was determined to be disabled as of September 1, 
1994, due to degenerative disc disease of the lumbar spine, 
tinea pedis, tinea unguium, depression and PTSD.  

In September 1995, the veteran testified that he was not 
working but it was not really because of his PTSD, but his 
back.  He indicated that he was fired from his position and 
that he did not believe his PTSD caused him not to be able to 
perform his job.  He stated that he was awarded Social 
Security benefits because of his PTSD and back disability.  
He stated that he was not currently on any medications and 
that physicians have encouraged him to work.  He indicated he 
has nightmares, is hypervigilant, and has occasional 
recurrent thoughts and uncontrollable outbursts of anger.  He 
said he does not have many friends, does not associate with 
many people and does not like crowds.  He believes he gets 
only four or five hours of sleep at night and has difficulty 
concentrating and remembering things.  He has occasional 
flashbacks.  See September 1995 hearing transcript.  

On VA examination in October 1995, the veteran reported that 
he continued to have symptoms of sleep disturbance and 
occasional nightmares.  He also described many feelings of 
frustration, anxiety, dissatisfaction and irritability.  He 
described authority problems, reacting negatively to 
perceived authorities, becoming anxious and angry.  He 
related efforts to avoid thoughts, feelings, conversations, 
activities, places and people which remind him of Vietnam.  
He described some interests and was not grossly limited.  He 
described general feelings of alienation from most others but 
did describe his relationship with his woman friend as "warm 
and supportive".  Also he expressed fondness for his 
daughters.  He described intolerance of noise and disruption 
and avoided being around many people and crowds.  He said 
that this was an aspect of relocating to a quieter residence 
more in the country.  Currently, he was not working although 
he expressed some interest in trying to get back into some 
aspects of photography but felt thwarted in this regard.  For 
instance, he did not think he was capable of carrying any 
significant quantities of photographic equipment because of 
his back.  

Mental status evaluation revealed that the veteran was 
clearly anxious and somewhat irritable.  Associations were 
intact.  Rate of speech was unremarkable. Mood and affect 
suggested irritability, elevated anxiety level, frustration 
and unhappiness.  There were recurrent themes of the 
frustration type.  "People tell me I'm done but I've always 
been a fighter; it's hard just to roll over and accept 
this."  Along with this is some blaming of environment that 
problems relate to all the hassles that he is put through, 
etc.  He described a level of depression, feeling 
discouraged, unhappy, low energy, low self-esteem with doubts 
of things getting better.  He was no longer on 
antidepressants.  Mental content revealed no evidence of 
psychotic disorder.  Memory and judgment were intact.  The 
diagnoses included PTSD, moderate.  The examiner commented 
that there was also somewhat of a situational component.  The 
examiner indicated that the veteran had a combination of 
problems between PTSD symptoms, anxiety, depression and 
physical problems and was feeling frustrated and thwarted, 
and had not accepted any particular status at that time.  The 
examiner further indicated that the veteran did not appear 
capable of regular gainful employment.  

Analysis 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

As noted above, service connection was granted for PTSD in 
May 1995; a 30 percent evaluation was assigned, effective 
from March 16, 1994.  As the veteran takes issue with the 
initial rating assigned when service connection was granted, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet.App. 119 (1999).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
However, these revisions came into effect after April 8, 
1996, and, consequently, are not applicable to the question 
of whether a higher rating is warranted before April 8, 1996.  
See Green v. Brown, 10 Vet. App. 111, 117 (1997) (holding 
that the effective date of an award under a new regulation 
cannot be prior to the effective date of the act or 
administrative issue).

Under the former rating criteria, a 30 percent evaluation is 
assigned for PTSD when the ability to establish or maintain 
effective and wholesome relationships with people is 
definitely impaired.  The psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is a severe impairment in 
the ability to maintain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).  

The terms "considerable" and "severe" are not defined in VA 
regulations.  Rather than applying an inflexible formula, it 
is incumbent upon the Board to arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "considerable", and "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion, 
dated November 9, 1993, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93.  The VA, including the Board, is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  With these considerations in mind, the Board will 
address the merits of the claim at issue.

After evaluating the evidence, the Board concludes that the 
veteran's condition prior to April 8, 1996 more nearly 
approximates the criteria for the current definite 
impairment, rather than the criteria for considerable 
impairment.  The veteran's main PTSD symptomatology are 
occasional nightmares, feelings of frustration, anxiety, 
irritability and difficulty sleeping.  In addition to these 
symptoms, he has general feelings of alienation.  
Significantly, however, he no longer required antidepressant 
medication, and retained intact judgment and insight.  While 
the veteran contends that he avoids social contact with 
others besides a woman friend and his daughters, he noted 
only that he did not have "many" friends.  The record 
further reflects that his inability to work is attributable 
to a combination of physical and mental difficulties rather 
than solely to PTSD.  In fact, the veteran, himself, 
testified that he did not think his PTSD prevented him from 
working.  Taking these facts into consideration, the evidence 
clearly shows that the veteran's PTSD does not result in 
considerable social and industrial impairment.  Thus an 
increase in the 30 percent rating for PTSD prior to April 8, 
1996 is not warranted.  

In reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  However, the evidence of 
record does not show that the manifestations of the veteran's 
disability more closely approximate those required for a 
higher rating than they do the rating currently assigned.  
Additionally, the Board finds that the evidence of record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).

III.  Degenerative Disc Disease of the Lumbar Spine 

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Factual Background

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  A rating decision in August 1994 granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a disability evaluation of 20 percent, effective 
March 16, 1994.  The veteran appealed the initial assignment 
of the 20 percent rating for low back disability.  As noted 
above, the RO, in June 1998, increased the schedular rating 
for degenerative disc disease of the lumbar spine to 40 
percent, effective from April 8, 1996.  Thus, the issues 
before the Board on appeal include whether the veteran is 
entitled to a rating greater than 20 percent for low back 
disability before April 8, 1996, and whether he is entitled 
to a rating greater than 40 percent for degenerative disc 
disease of the lumbar spine from April 8, 1996.  

The service medical records indicate that the veteran 
complained of sciatic pain in June 1992.  He was seen on 
numerous occasions after that with low back pain.  
Radiographic studies in November 1993 indicated possible 
spinal stenosis at L5-S1.  

On VA examination in March 1994, the veteran reported having 
constant lower back pain until he medicates it with Motrin.  
He stated that it takes him five minutes to get out of bed 
because he needed to move slowly and stretch.  He reported 
having shooting radicular type pain from the right lower back 
into the lower extremities.  He denied any numbness or 
tingling, no bowel/bladder symptoms and no sexual 
dysfunction.  Currently, he was not in physical therapy, 
using a brace or a TENS unit.  He avoided prolonged sitting 
or standing.  On physical examination, range of motion of the 
lumbar spine was flexion to 80 degrees, extension to 5 
degrees, lateral flexion to 15 degrees right/left, and 
rotation to 25 degrees right/left.  Straight leg raising was 
negative bilaterally.  There was no palpable tenderness.  No 
muscle spasm or deformity was noted.  There was no atrophy in 
the lower extremities.  He was able to stand on his tiptoes 
and heels.  His gait was not affected.  The diagnosis was 
degenerative disc disease of the lumbar spine.  

VA outpatient treatment records reveal that in May 1995 the 
veteran was seen for complaint of low back pain.  Clinical 
evaluation revealed that he had pain which radiated into the 
legs, bilaterally, to the mid-calf area.  Range of motion was 
limited in both flexion and extension by pain.  Strength of 
the lower extremities was within full limits.  He did not 
demonstrate any changes in deep tendon reflexes.  There was 
no area of tenderness during palpation or any evidence of 
abnormal spasm.  The 

assessment was chronic low back pain.  The records show that 
the veteran's condition improved with physical therapy, and 
moist heat and high voltage galvanic electrical stimulation 
treatments.  

In September 1995, the veteran testified that he was on 
medication for his back and that surgery had been recommended 
by some physicians while others recommended physical therapy.  
He reported he had daily muscle spasms in the low back and 
numbness and tingling that went down the back of his legs.  
He also stated that he had a burning sensation going on all 
the time in his back with stiffness.  He reported he had pain 
almost all the time.  He believed he could probably only walk 
about 100 yards before he had to stop and could not walk on 
rough ground at all.  He could only stand for two to three 
minutes.  See September 1995 hearing transcript.  

On VA examination in October 1995, the veteran complained of 
back pain.  Physical examination demonstrated normal bipedal 
gait with no crutches or canes.  The veteran was able to heel 
and toe walk.  In measuring flexion at the waist, he was able 
to reach to the mid tibial region with outstretched hands.  
There was some tenderness elicited in the paraspinous 
muscles.  There was paraspinous spasm present.  There was 
tenderness in the sciatic notches bilaterally, worse on the 
right.  Sacroiliac joints had no palpable tenderness.  Deep 
tendon reflexes in the lower extremities were 2+.  Sensory 
motor examination was intact in the lower extremities.  
Straight leg raising was negative, bilaterally.  X-rays 
revealed degenerative changes at L5-S1.  The diagnosis was 
degenerative joint disease of the lumbar spine at L5-S1.  

VA outpatient treatment records dated in February 1996 noted 
that the veteran had average range of motion of the trunk.  
His forward flexion was limited by 10 to 25 percent.  All 
other ranges were grossly within full limits, however he 
complained of pain at the end of side bending to the right 
and at the end of extension.  Strength was 4/5 in both lower 
extremities.  There was minimal tenderness on palpation of 
the lower lumbosacral region.  Straight leg raising was 
negative bilaterally.  He was described as mildly improved 
following physical therapy on February 26, 1996.

On VA examination in October 1996, the veteran reported that 
he occasionally has recurrence of the low back pain with 
radiation down the back of both legs to above the ankles.  He 
has chronic stiffness in his back in the morning but this 
improved as the day progressed.  He reported that his back 
was easily exacerbated with any activity.  He did have 
occasional loss of strength and sensation in the lower limbs 
and reported it was variable whether or not it involved the 
left or right leg.  Physical examination revealed no postural 
or fixed deformities.  He had good muscle mass in his back 
and lower limbs.  Range of motion of the low back was forward 
flexion to 90 degrees, extension to 20 degrees, lateral 
flexion to 30 degrees, and rotation to 30 degrees in each 
direction.  He had mild exacerbation of his back pain at the 
extremes of motion.  On palpation, he had focal tenderness 
over the L5-S1 spinous processes especially on the left over 
the paraspinous muscles.  There was negative straight leg 
raising, bilaterally.  Straight leg raise on the right did 
produce low back pain at approximately 75 degrees.  There 
were intact dorsal pedal and posterior tibial pulses in the 
lower limbs.  There was no sensory deficits and 5/5 strength 
throughout the lower limbs.  Deep tendon reflexes were 
difficult to illicit but were 1+ at both patellar and 
Achilles tendons.  It was noted that X-rays of the lumbar 
spine taken in September 1996 were read as degenerative 
changes with moderately severe disc space narrowing endplate 
sclerosis and mild hypertrophic osteophyte formations seen at 
L5-S1.  The diagnosis was low back pain with intermittent 
radicular symptoms, bilaterally.  

VA outpatient treatment records reflect that the veteran was 
seen on multiple occasions in 1996 and 1997 for low back 
pain.  Findings included positive straight leg raising, 
bilaterally, at 75 degrees, positive paraspinous spasm, 
diminished deep tendon reflexes, and point tenderness over 
L4-5.  He was treated with galvanic stimulation and reported 
decreased back pain.  

On VA examination in May 1998, the veteran reported radiation 
of back pain down his legs that never went below midcalf.  
Physical examination revealed range of motion of the low back 
of forward bending to 40 degrees with pain, back bending to 
20 degrees, and side bending to 20 degrees, bilaterally.  He 
was tender to palpation over the lumbar spine mostly of the 
paraspinous musculature.  He was able to heel walk but did 
have some trouble going up on his toes as his left foot felt 
weaker as compared to the right.  Both hips had full range of 
motion with flexion to 110 degrees without any discomfort but 
he had positive straight leg raising test, bilaterally, at 40 
degrees.  There was no pain with internal/external rotation 
of his hips.  Sensory examination was normal in his lower 
extremities.  Deep tendon reflexes of the lower extremities 
was 2/4 and symmetric, bilaterally.  Motor strength was 5/5 
and symmetric, bilaterally.  Extensor hallucis longus 
function was 5/5, bilaterally.  There was no ankle clonus.  
It was noted that X-rays of the lumbar spine taken in April 
1998 were read as moderate degenerative changes involving the 
disc spaces from L2-L3 through L5-S1 most pronounced at the 
lowest level.  The diagnosis was fairly diffuse degenerative 
arthritis in the lumbar spine most noticeable at L5-S1.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

As noted above, service connection was granted for 
degenerative disc disease of the lumbar spine in August 1994; 
a 20 percent evaluation was assigned, effective from March 
16, 1994 with a 40 percent evaluation thereafter assigned 
effective from April 8, 1996.  As the veteran takes issue 
with the initial rating assigned when service connection was 
granted, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet.App. 119 (1999).

The veteran's low back disability is evaluated under 
Diagnostic Code 5293.  Under this code, a 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks, a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, and a 60 percent 
evaluation for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, 5293.  

Under Diagnostic Code 5292, for limitation of motion of the 
lumbar spine, a 20 percent evaluation requires moderate 
limitation of motion, and a 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

Under Diagnostic Code 5295, a 20 percent evaluation is 
assignable for lumbosacral strain manifested by muscle spasm 
on extreme forward bending, with unilateral loss of lateral 
spine motion in a standing position; and a 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

Ankylosis of the lumbar spine in a favorable position is 
rated as 40 percent disabling, while ankylosis in an 
unfavorable position is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5289.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, recognition 
must also be accorded limitation of motion due to pain, 
weakened movement, excess fatigability, or incoordination, 
i.e. functional impairment.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).


A.  Evaluation in excess of 20 percent prior to April 8, 1996

The Board looks to reports of the veteran's March 1994 and 
October 1995 VA examinations as well as VA outpatient 
treatment records dated in 1995 and 1996 for evidence of the 
extent of the veteran's low back condition prior to April 8, 
1996.  The 1994 examination revealed slight limitation of 
motion, however, there was no muscle spasm or deformity 
noted.  Outpatient treatment records in 1995 show that the 
veteran's condition improved with physical therapy and 
aggressive treatment.  When examined in 1995, the veteran was 
able to reach to the mid tibial region with outstretched 
hands.  There was some paraspinous tenderness and paraspinous 
spasm noted, however, sensory examination of the lower 
extremities was normal.  An outpatient treatment note dated 
in February 1996 revealed that while the veteran's forward 
flexion was limited by 25 percent all other ranges of motion 
were within normal limits.  The veteran did complain of pain 
at the end of some motions.  There was minimal tenderness in 
the lumbosacral region.  

While some degree of pain and limitation of motion is evident 
from the medical records, the exhibited symptomatology is not 
equivalent to severe loss of lumbar spine motion or severe 
lumbosacral strain.  Therefore, a 40 percent evaluation prior 
to April 8, 1996 is not warranted under Diagnostic Codes 5292 
or 5295.  Moreover, the Board finds that the probative 
medical evidence does not show that the veteran suffered from 
severe intervertebral disc syndrome, with recurrent attacks 
with intermittent relief.  In fact, the 1995 examination 
found the veteran to have normal sensation in both lower 
extremities while outpatient treatment records in 1995 and 
1996 showed the veteran to have essentially normal strength 
in the lower extremities.  As such, the Board is unable to 
conclude that the symptomatology prior to April 8, 1996 met 
the criteria for a 40 percent rating under Diagnostic Code 
5293. 

In addition, diagnostic code 5289 is not applicable because 
there is no evidence of ankylosis of the lumbar spine.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 in 
evaluating any functional loss due to pain.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In this case, however, the 
evidence does not show nor has the veteran alleged that he 
experiences any functional loss, weakness, fatigue, or 
incoordination as a result of the low back disability.  Thus, 
the Board finds that neither 38 C.F.R. §§ 4.40 nor 4.45 
provide a basis for a higher rating.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
prior to April 8, 1996, the reasonable doubt doctrine does 
not apply.  38 U.S.C.A. § 5107.

B.  Evaluation in excess of 40 percent from April 8, 1996

The Board notes that consideration of Diagnostic Codes 5292 
(limitation of motion of the lumbar spine) and 5295 
(lumbosacral strain) would not be useful in this case as the 
maximum disability evaluation under these codes is 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  

Since there is no evidence of ankylosis of the lumbar spine, 
diagnostic code 5289 is also not applicable.

Therefore, in the present case, a schedular rating higher 
than 40 percent is available only by reference to the 
relevant diagnostic code for intervertebral disc syndrome.  
However, the medical evidence of record reveals only 
occasional symptoms compatible with sciatic neuropathy.  The 
1996 and 1998 VA examinations revealed that sensory studies 
showed normal findings.  Further, while deep tendon reflexes 
were 1+, bilaterally, on VA examination in 1996, they were 
2/4, and symmetric, bilaterally, on VA examination in May 
1998.  Muscle function and strength were normal in the lower 
extremities.  Therefore, in the absence of the requisite 
"pronounced" neurological pathology appropriate to the 
schedular criteria listed, the criteria for an evaluation 
greater than 40 percent, under diagnostic code 5293, have not 
been met or approximated.

In view of the foregoing, therefore, the Board finds that the 
veteran's service-connected low back condition is manifested 
by findings that are not shown to be more than severe in 
nature, and that the preponderance of the evidence is against 
his claim for an increased rating for this disability.  In 
addition, the Board does not find that any of the other 
applicable provisions of Chapters 3 and 4, 38 C.F.R. provides 
a basis for granting an increased rating for the veteran's 
low back disability, to include considerations of functional 
impairment due to pain, which is found to be contemplated by 
the 40 percent rating now in effect.  38 U.S.C.A. §1155; 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 5293; 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a rating in excess of 40 
percent from April 8, 1996, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107.

The Board has considered the request for an opinion by an 
independent medical expert; however, in view of the above 
discussion, the Board does not believe that such an opinion 
is necessary for an equitable disposition of the matter under 
consideration in this case as a question of medical 
controversy or complexity is simply not presented.  38 
U.S.C.A. § 7109; 38 C.F.R. § 20.901.

IV.  Acne Vulgaris and Bilateral Tinea Unguium and Tinea 
Pedis 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.  

In a March 1973 rating decision, the RO granted service 
connection for acne vulgaris, evaluated as noncompensably 
disabling.  In February 1975, the rating was increased to 10 
percent.  

In a February 1992 rating decision, the RO granted service 
connection for bilateral tinea unguium and tinea pedis, 
evaluated as 10 percent disabling.  

In April 1996, the veteran sought an increased rating for his 
service-connected skin conditions.  

On VA general medical examination in October 1996, the 
veteran reported that he had skin spots that he stated were 
worse than pimples but less than open sores.  He generally 
had one at any particular time although not at the current 
moment.  He stated they usually yield a little pit of pus and 
then go away leaving a slight bump or pigmented area.  
Regarding his toenails, he had had his right toenail removed.  
He reported that, generally, his toenails are thickened and 
painful.  Physical examination revealed a slight 1/2 cm lump on 
the left temple anterior to the ear and minor pigmented dots 
on his thighs.  His right great toenail was missing and there 
were fungal infestations of all the small toes of the right 
foot and the middle ring and little toe of the left foot.  

On VA skin examination in April 1998, the veteran reported 
that he had been receiving a topical cream to the lesions on 
his face and back.  He reported he had lost the right great 
toenail seven years ago because of a fungus infection and 
recently had a similar procedure done on the left.  He 
reported that his feet itch more when he is sweating and he 
usually wears sandals, unless he has to leave his home.  
Clinical evaluation of the skin revealed numerous scars from 
acne lesions on the posterior chest.  There were half a dozen 
active pustules, papules and comedos.  There was also a 
similar lesion on the posterior neck measuring .4 cm in 
diameter which was tender.  There was a hypopigmented lesion 
above the right eye toward the midline which measured .1 cm 
in diameter.  Clinical evaluation of the feet revealed 
yellow, scaly and thickened nails on the left foot, third, 
fourth and fifth toes.  On the right foot, the great toenail 
was absent and all the rest of the toenails were involved.  
There was intertriginous scaling and fissures particularly 
between the fourth and fifth toes on both feet.  No other 
lesions were identified on the feet.  The diagnoses were 
acne, and tinea pedis and onychomycosis.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

In this case, each of the veteran's skin conditions are 
evaluated as 10 percent disabling under Diagnostic Code 7806.  
The Board notes that the veteran's bilateral tinea unguium 
and tinea pedis have been rated under Diagnostic Code 7813, 
dermatophytosis, which is rated on the basis of eczema under 
Diagnostic Code 7806.  Under this code, a 10 percent rating 
is warranted if there is exfoliation, exudation, or itching, 
if involving an exposed surface or an extensive area.  A 30 
percent rating is warranted if there is constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted if 

there is ulceration, or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or where the disorder 
is exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.  

A.  Acne Vulgaris 

VA examination in April 1998 revealed acne scars on the 
chest, a hypopigmented lesion on the face, as well as active 
pustules, papules and comedos on the chest and neck.  
However, there was no evidence showing that the skin 
condition produces constant exudation or itching, extensive 
lesions or marked disfigurement.  The current disability 
rating contemplates exudation, exfoliation or itching of an 
extensive area.  Therefore, the Board is unable to conclude 
that the current symptomatology equates to or approximates 
the criteria for a 30 percent rating.  38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7806.  As the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for increased compensation, the reasonable doubt doctrine 
does not apply.  38 U.S.C.A. § 5107.

B.  Bilateral Tinea Unguium and Tinea Pedis 

Upon review of the evidence of record, including the most 
recent VA examinations in October 1996 and April 1998, the 
Board finds that the evidence supports a 30 percent rating 
for the veteran's service-connected bilateral tinea unguium 
and tinea pedis.  The evidence shows that the veteran's right 
great toenail is missing and that he has yellow, scaly and 
thickened toenails on the left and right feet.  There is 
intertriginous scaling and fissures between the fourth and 
fifth toes on both feet.  The veteran has also complained of 
itching of the feet.  As such, the Board concludes that the 
requirements for a 30 percent rating have been met.  
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806.  

The Board notes, however, that there is no evidence that the 
skin condition is productive of ulceration, extensive 
exfoliation, or crusting.  There is also no evidence of 
systemic or nervous manifestations.  The medical evidence 
notes that the veteran has lost the toenail on his right 
great toe and that other toenails are yellow and scaly, 
however, such findings have not been shown to be 
exceptionally repugnant manifestations.  Accordingly, the 
symptoms of the veteran's bilateral tinea unguium and tinea 
pedis satisfy the criteria for a 30 percent disability 
rating, but no greater.  The benefit of the doubt has been 
decided in the veteran's favor.  38 U.S.C.A. § 5107(a).  

The Board has considered the request for an opinion by an 
independent medical expert; however, in view of the above 
discussion, the Board does not believe that such an opinion 
is necessary for an equitable disposition of the matter under 
consideration in this case as a question of medical 
controversy or complexity is simply not presented.  38 
U.S.C.A. § 7109; 38 C.F.R. § 20.901.


ORDER

The claim for service connection for bipolar disorder is 
well-grounded.  

Entitlement to an evaluation in excess of 30 percent for PTSD 
prior to April 8, 1996 is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine prior to April 
8, 1996 is denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine from April 8, 
1996 is denied.

Entitlement to an increased rating for acne vulgaris is 
denied.

Entitlement to a 30 percent rating for bilateral tinea 
unguium and tinea pedis is granted, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.  



REMAND

Because the claim of entitlement to service connection for 
bipolar disorder is well-grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  

The veteran claims that his bipolar disorder is the result of 
his service-connected PTSD.  

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet.App. 439 (1995).

In Allen, the Court held that a veteran is entitled to 
service connection for an increment in severity of a 
nonservice-connected disability attributable to a service-
connected disability.  Accordingly, the RO must review the 
veteran's claim in light of the recent Court decision and 
determine whether there has been any increment in severity of 
his nonservice-connected bipolar disorder which can be 
attributed to his service-connected PTSD. 

Upon review, the Board notes that new pertinent evidence was 
sent to the Board by the veteran's representative.  This 
evidence consists of a report of psychiatric evaluation dated 
subsequent to the most recent Supplemental Statement of the 
Case issued in June 1998.  Pursuant to 38 C.F.R. § 20.1304, 
evidence submitted to the Board will be referred to the RO 
unless it is accompanied by a written statement, signed by 
the veteran or her representative waiving consideration of 
the evidence by the RO.  No such document accompanied the 
additional evidence. 

By rating decision in June 1998 rating decision, the RO 
established the veteran's entitlement to TDIU benefits, 
effective April 8, 1996.  In a statement that month, the 
veteran's representative indicated that the veteran wished to 
appeal the effective date for the TDIU.  Neither the veteran 
nor his representative has been provided a statement of the 
case as to this matter in accordance with 38 C.F.R. §§ 19.26 
and 19.29.  Manlincon v. West, 12 Vet.App. 238 (1999).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for bipolar disorder 
since service and for PTSD since April 
1996.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and extent of all 
psychiatric disorders present.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
identify all psychiatric disabilities, 
and address the effect of the service-
connected PTSD on the veteran's social 
and industrial adaptability.  It is also 
requested that the examiner, if possible, 
assign a Global Assessment of Functioning 
(GAF) score attributable solely to the 
PTSD.  The examiner is specifically 
requested to distinguish manifestations 
of the veteran's service- connected PTSD 
from symptoms caused by non-service-
connected psychiatric disability, such as 
bipolar disorder.  If bipolar disorder is 
diagnosed, the examiner must express an 
opinion as to whether it is as least as 
likely as not that it is related to the 
veteran's military service or his 
service-connected PTSD.  If the examiner 
concludes that there is no causal 
connection, it should be indicated 
whether there has been any aggravation of 
the bipolar disorder as a result of the 
service-connected PTSD, and if so, 
specify the degree of aggravation.  
[Allen].  In regard to aggravation, a 
distinction should be drawn between any 
temporary exacerbation of symptoms as 
opposed to an increase in the level of 
disability beyond natural progression.  
If the examiner is unable to address 
either of these subjects, an explanation 
should be provided.  A complete rationale 
for all opinions expressed should be 
provided.  

The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO should 
readjudicate, in light of the additional 
evidence and Allen, the issues of service 
connection for bipolar disorder and 
increased rating for PTSD from April 8, 
1996.  

5.  The RO should issue a statement of 
the case concerning the issue of 
entitlement to an effective date earlier 
than April 8, 1996, for a TDIU.  The 
veteran and his representative should be 
given the appropriate time to perfect an 
appeal with the submission of a 
substantive appeal.  If, and only if, a 
substantive appeal is filed in a timely 
manner, then that issue should also be 
certified to the Board for appellate 
consideration.

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals


 



